DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the plurality of recessed grooves . . . being spaced at predetermined intervals along the direction away from the rotation axis and intersecting with the circumferential direction about the axis" in Lines 12-19.  It is unclear how each of the grooves intersect the circumferential direction if the grooves are spaced at the predetermined intervals from one another.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al. (FR 2846897 A1).
Boyer et al. discloses a tip dressing cutter (Figs. 1, 2) including a rotary holder (1) capable of being rotated about its rotation axis and a cutter plate (3) attached to the rotary holder.  The cutter plate (3) is capable of contacting an electrode tip of spot welding brought into proximity to the rotating rotary holder with a central axis of the electrode tip being aligned with the rotation axis and to cut the electrode tip (Translation at pages 4-5).  The cutter plate (3) includes a rake face (surface with groove 32 on it) shaped to extend along a direction away from the rotation axis and intersecting with a circumferential direction about the rotation axis, a flank face (surface with grooves 4/46 on it) capable of contacting the electrode tip when the electrode tip is brought into proximity to the rotary holder (at least in the area proximate the cutting edge 31), and a cutting edge (31) formed on a continuous portion of the rake face and the flank face and extending along a direction intersecting with the rotation axis (Fig. 2).  The cutting edge (31), being a curved shape (Fig. 4), is capable of cutting the electrode tip brought into proximity to the rotary holder.  A plurality of recessed grooves (4, 46) are formed on the flank face (Figs. 3, 4, 7).  The plurality of recessed grooves (4, 46) are shaped to extend from a location near the cutting edge (31) along the circumferential direction about the rotation axis away from the cutting edge (Figs. 3, 4, 7).  The plurality of grooves (4, 46) are capable of contacting the electrode tip by peripheral edges of opening portions thereof in a state where the electrode tip is brought into proximity to the rotary holder.  That is, the groove openings intersect the cutting edges such that the peripheral edges of the grooves are capable of contacting the electrode tip.  The plurality of grooves are spaced at predetermined intervals along the direction away from the rotation axis and intersecting with the circumferential direction about the rotation axis (Figs. 3, 4).  The recessed grooves are each slope-shaped (Fig. 7) such that they have a depth that increases as the recessed grooves extend away from the cutting edge (Fig. 7 - shows the depth of the groove being greater at the back end thereof).
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.  Applicant argues that the recessed grooves do not reach the cutting edge.  Examiner disagrees on the basis that such features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  The claims state that the grooves extend from a location near the cutting edge.  This is not tantamount to the grooves being spaced apart from the cutting edge such that they do not intersect a cutting blade/edge.  As such, the prior art of record reads upon the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Stallwitz et al. (US Patent No. 5,779,401) (disclosing grooves on the flank face spaced apart from the cutting edge).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN RUFO/Primary Examiner, Art Unit 3722